Exhibit 10.31

EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into as of the 17th day of October, 2001 by and
between Pentair, Inc., a Minnesota corporation (hereinafter referred to as the
“Company”), and Richard J. Cathcart (hereinafter referred to as the
“Executive”).

W I T N E S S E T H

WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;

WHEREAS, the Company desires to continue to retain the services of the
Executive, and the Executive desires to continue to be employed by the Company,
on the terms and conditions set forth in this Agreement;

WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and

WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


1.     DEFINITIONS.


(A)                   ACCRUED BENEFITS.  THE EXECUTIVE’S “ACCRUED BENEFITS”
SHALL INCLUDE THE FOLLOWING AMOUNTS, PAYABLE AS DESCRIBED HEREIN: (I) ALL BASE
SALARY FOR THE TIME PERIOD ENDING WITH THE TERMINATION DATE; (II) REIMBURSEMENT
FOR ANY AND ALL MONIES ADVANCED IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT
FOR REASONABLE AND NECESSARY EXPENSES INCURRED BY THE EXECUTIVE ON BEHALF OF THE
EMPLOYER FOR THE TIME PERIOD ENDING WITH THE TERMINATION DATE; (III) ANY AND ALL
OTHER CASH EARNED THROUGH THE TERMINATION DATE AND DEFERRED AT THE ELECTION OF
THE EXECUTIVE OR PURSUANT TO ANY DEFERRED COMPENSATION PLAN THEN IN EFFECT;
(IV) ANY BONUS OR INCENTIVE COMPENSATION THAT HAS BEEN ALLOCATED OR AWARDED TO
THE EXECUTIVE FOR A FISCAL YEAR OR OTHER MEASURING PERIOD UNDER THE PLAN THAT
ENDS PRIOR TO THE TERMINATION DATE BUT HAS NOT YET BEEN PAID; AND (V) ALL OTHER
PAYMENTS AND BENEFITS TO WHICH THE EXECUTIVE (OR IN THE EVENT OF THE EXECUTIVE’S
DEATH, THE EXECUTIVE’S SURVIVING SPOUSE OR OTHER BENEFICIARY) MAY BE ENTITLED ON
THE TERMINATION DATE AS COMPENSATORY FRINGE BENEFITS OR UNDER THE TERMS OF ANY
BENEFIT PLAN OF THE EMPLOYER, EXCLUDING SEVERANCE PAYMENTS UNDER ANY EMPLOYER
SEVERANCE POLICY, PRACTICE OR AGREEMENT IN EFFECT ON THE TERMINATION DATE. 
PAYMENT OF ACCRUED BENEFITS SHALL BE MADE PROMPTLY IN ACCORDANCE WITH THE
COMPANY’S PREVAILING PRACTICE WITH RESPECT TO CLAUSES (I) AND (II) OR, WITH
RESPECT TO CLAUSES (III), (IV) AND (V), PURSUANT TO THE TERMS OF THE BENEFIT
PLAN OR PRACTICE ESTABLISHING SUCH BENEFITS.


(B)                   ANNUAL CASH COMPENSATION.  THE TERM “ANNUAL CASH
COMPENSATION” SHALL MEAN THE SUM OF TWELVE TIMES THE EXECUTIVE’S HIGHEST MONTHLY
BASE SALARY FOR THE TWELVE-MONTH PERIOD IMMEDIATELY PRECEDING THE MONTH IN WHICH
THE NOTICE OF TERMINATION IS GIVEN (SUCH SALARY AMOUNT IS HEREAFTER REFERRED TO
AS THE “ANNUAL BASE SALARY”).


(C)                   BUSINESS SEGMENT.  THE TERM “BUSINESS SEGMENT” SHALL MEAN
COMPANY’S WATER TECHNOLOGIES GROUP, OR ANY OTHER SEGMENT(S) OF THE COMPANY’S
BUSINESS OPERATIONS FOR WHICH EXECUTIVE IS RESPONSIBLE FOR THE APPLICABLE
PERIOD.



(D)                   CAUSE.  “CAUSE” FOR TERMINATION BY THE EMPLOYER OF THE
EXECUTIVE’S EMPLOYMENT SHALL BE LIMITED TO (I) THE ENGAGING BY THE EXECUTIVE IN
INTENTIONAL CONDUCT THAT THE COMPANY ESTABLISHES HAS CAUSED DEMONSTRABLE AND
SERIOUS FINANCIAL INJURY TO THE EMPLOYER; (II) CONVICTION OF A FELONY; OR
(III) CONTINUING WILLFUL AND UNREASONABLE REFUSAL BY THE EXECUTIVE TO PERFORM
THE EXECUTIVE’S DUTIES OR RESPONSIBILITIES (UNLESS SIGNIFICANTLY CHANGED WITHOUT
THE EXECUTIVE’S CONSENT).


(E)                   COVERED TERMINATION.  THE TERM “COVERED TERMINATION” MEANS
ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT PERIOD WHERE
THE TERMINATION DATE OR THE DATE NOTICE OF TERMINATION IS DELIVERED IS ANY DATE
PRIOR TO THE END OF THE EMPLOYMENT PERIOD.


(F)                    EMPLOYMENT PERIOD.  THE TERM “EMPLOYMENT PERIOD” MEANS A
PERIOD COMMENCING ON THE DATE HEREOF AND ENDING AT 11:59 P.M. CENTRAL TIME ON
THE EXECUTIVE’S NORMAL RETIREMENT DATE.


(G)                   NORMAL RETIREMENT DATE.  THE TERM “NORMAL RETIREMENT DATE”
MEANS “NORMAL RETIREMENT DATE” AS DEFINED IN THE PRIMARY QUALIFIED DEFINED
BENEFIT PENSION PLAN APPLICABLE TO THE EXECUTIVE, OR ANY SUCCESSOR PLAN, AS IN
EFFECT ON THE DATE HEREOF.


(H)                   PERSON.  THE TERM “PERSON” SHALL MEAN ANY INDIVIDUAL,
FIRM, PARTNERSHIP, CORPORATION OR OTHER ENTITY, INCLUDING ANY SUCCESSOR (BY
MERGER OR OTHERWISE) OF SUCH ENTITY, OR A GROUP OF ANY OF THE FOREGOING ACTING
IN CONCERT.


(I)                    TERMINATION DATE.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 7(B), THE TERM “TERMINATION DATE” MEANS (I) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE EXECUTIVE’S DEATH, THE DATE OF DEATH; (II) IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF VOLUNTARY EARLY
RETIREMENT, AS AGREED IN WRITING BY THE EMPLOYER AND THE EXECUTIVE, THE DATE OF
SUCH EARLY RETIREMENT WHICH IS SET FORTH IN SUCH WRITTEN AGREEMENT; (III) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR PURPOSES OF THIS AGREEMENT BY REASON OF
DISABILITY PURSUANT TO SECTION 9, THE EARLIER OF THIRTY DAYS AFTER THE NOTICE OF
TERMINATION IS GIVEN OR ONE DAY PRIOR TO THE END OF THE EMPLOYMENT PERIOD;
(IV) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE EXECUTIVE VOLUNTARILY,
THE DATE THE NOTICE OF TERMINATION IS GIVEN; AND (V) IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE EMPLOYER (OTHER THAN BY REASON OF DISABILITY
PURSUANT TO SECTION 9), THE DATE THE NOTICE OF TERMINATION IS GIVEN.


2.     EMPLOYMENT PERIOD; TERMINATION.  THE EMPLOYER WILL CONTINUE TO EMPLOY THE
EXECUTIVE DURING THE EMPLOYMENT PERIOD, AND THE EXECUTIVE WILL REMAIN IN THE
EMPLOY OF THE EMPLOYER, IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  THE EMPLOYER AND THE EXECUTIVE SHALL EACH RETAIN
THE RIGHT TO TERMINATE THE EMPLOYMENT OF THE EXECUTIVE AT ANY TIME DURING THE
EMPLOYMENT PERIOD.


3.     DUTIES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL, IN THE SAME
CAPACITIES AND POSITIONS HELD BY THE EXECUTIVE AS OF THE DATE HEREOF OR IN SUCH
OTHER CAPACITIES AS MAY BE AGREED TO BY THE EMPLOYER AND THE EXECUTIVE, DEVOTE
THE EXECUTIVE’S BEST EFFORTS AND ALL OF THE EXECUTIVE’S BUSINESS TIME, ATTENTION
AND SKILL TO THE BUSINESS AND AFFAIRS OF THE EMPLOYER, AS SUCH BUSINESS AND
AFFAIRS NOW EXIST AND AS THEY MAY HEREAFTER BE CONDUCTED.


4.     TERMINATION FOR CAUSE OR VOLUNTARILY TERMINATION.  IF THERE IS A COVERED
TERMINATION FOR CAUSE OR DUE TO THE EXECUTIVE’S VOLUNTARILY TERMINATING HIS
EMPLOYMENT (ANY SUCH TERMINATIONS TO BE SUBJECT TO THE PROCEDURES SET FORTH IN
SECTION 10), THEN THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE ONLY ACCRUED
BENEFITS.


5.     TERMINATION GIVING RISE TO A TERMINATION PAYMENT.  IF THERE IS A COVERED
TERMINATION BY THE COMPANY OTHER THAN BY REASON OF (I) DEATH, (II) DISABILITY
PURSUANT TO SECTION 9, OR (III) CAUSE (ANY SUCH TERMINATIONS TO BE SUBJECT TO
THE PROCEDURES SET FORTH IN SECTION 10), THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE, AND THE COMPANY SHALL PROMPTLY PAY, ACCRUED BENEFITS AND, IN LIEU OF
FURTHER BASE SALARY FOR PERIODS FOLLOWING THE TERMINATION DATE, AS LIQUIDATED
DAMAGES AND ADDITIONAL SEVERANCE PAY AND IN CONSIDERATION OF THE COVENANT OF THE
EXECUTIVE SET FORTH IN SECTION 11(A), THE TERMINATION PAYMENT PURSUANT TO
SECTION 6(A).



6.     PAYMENTS UPON TERMINATION.


(A)                   TERMINATION PAYMENT.  SUBJECT TO THE PROVISIONS OF SECTION
6(D) BELOW, THE “TERMINATION PAYMENT” SHALL BE AN AMOUNT EQUAL TO THE ANNUAL
CASH COMPENSATION TIMES (I) THREE (3) IF THE EXECUTIVE HAS NOT ATTAINED THE AGE
OF 61, (II) TWO (2) IF THE EXECUTIVE HAS ATTAINED THE AGE OF 61 BUT HAS NOT
ATTAINED THE AGE OF 62 AND (III) ONE (1) IF THE EXECUTIVE HAS ATTAINED THE AGE
OF 62 BUT HAS NOT ATTAINED THE AGE OF 63; PROVIDED, HOWEVER, THAT THE EXECUTIVE
SHALL HAVE NO RIGHT TO A TERMINATION PAYMENT IF THE EXECUTIVE HAS ATTAINED THE
AGE OF 63.  THE TERMINATION PAYMENT SHALL BE PAID TO THE EXECUTIVE IN CASH
THIRTY (30) BUSINESS DAYS AFTER THE TERMINATION DATE.  SUCH LUMP SUM PAYMENT
SHALL NOT BE REDUCED BY ANY PRESENT VALUE OR SIMILAR FACTOR, AND THE EXECUTIVE
SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF THE TERMINATION PAYMENT BY
SECURING OTHER EMPLOYMENT OR OTHERWISE, NOR WILL SUCH TERMINATION PAYMENT BE
REDUCED BY REASON OF THE EXECUTIVE SECURING OTHER EMPLOYMENT OR FOR ANY OTHER
REASON.  THE TERMINATION PAYMENT SHALL BE IN LIEU OF, AND ACCEPTANCE BY THE
EXECUTIVE OF THE TERMINATION PAYMENT SHALL CONSTITUTE THE EXECUTIVE’S RELEASE OF
ANY RIGHTS OF THE EXECUTIVE TO, ANY OTHER CASH SEVERANCE PAYMENTS UNDER ANY
COMPANY SEVERANCE POLICY, PRACTICE OR AGREEMENT.


(B)                   ADDITIONAL BENEFITS.  IF THERE IS A COVERED TERMINATION
AND THE EXECUTIVE IS ENTITLED TO ACCRUED BENEFITS AND THE TERMINATION PAYMENT,
THEN THE COMPANY SHALL PROVIDE TO THE EXECUTIVE THE FOLLOWING ADDITIONAL
BENEFITS:


(I)                            THE EXECUTIVE SHALL RECEIVE, AT THE EXPENSE OF
THE COMPANY, OUTPLACEMENT SERVICES, ON AN INDIVIDUALIZED BASIS AT A LEVEL OF
SERVICE COMMENSURATE WITH THE EXECUTIVE’S STATUS WITH THE COMPANY IMMEDIATELY
PRIOR TO THE DATE THE NOTICE OF TERMINATION IS GIVEN, PROVIDED BY A NATIONALLY
RECOGNIZED EXECUTIVE PLACEMENT FIRM SELECTED BY THE COMPANY; PROVIDED THAT THE
COST TO THE COMPANY OF SUCH SERVICES SHALL NOT EXCEED 10% OF THE EXECUTIVE’S
ANNUAL BASE SALARY.


(II)                           UNTIL THE EARLIER OF THE END OF THE EMPLOYMENT
PERIOD OR SUCH TIME AS THE EXECUTIVE HAS OBTAINED NEW EMPLOYMENT AND IS COVERED
BY BENEFITS WHICH IN THE AGGREGATE ARE AT LEAST EQUAL IN VALUE TO THE FOLLOWING
BENEFITS, THE EXECUTIVE SHALL CONTINUE TO BE COVERED, AT THE EMPLOYER’S EMPLOYEE
RATE IF DURING THE PERIOD THE EMPLOYER IS REQUIRED TO PROVIDE MEDICAL BENEFITS
UNDER THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED,
AND AT THE EMPLOYER’S RETIREE MEDICAL RATE THEREAFTER, BY THE SAME OR EQUIVALENT
MEDICAL COVERAGE AS WAS PROVIDED UNDER THE MEDICAL PLAN IN WHICH THE EXECUTIVE
WAS PARTICIPATING AT ANY TIME DURING THE 180-DAY PERIOD IMMEDIATELY PRIOR TO THE
DATE THE NOTICE OF TERMINATION IS GIVEN.

(iii)          The Company shall cause the Executive to be fully and immediately
vested in his accrued benefit under the Pentair, Inc. 1999 Supplemental
Executive Retirement Plan (“SERP”) and the Pentair, Inc. Restoration Plan
(“Restoration Plan”) or any successor plans thereto (the “Plans”) (to the extent
the Executive participates in the Plans) and in any defined contribution
retirement plan of the Employer.  In addition, the additional benefit described
in Appendix A to the SERP provided for the Executive shall be fully vested and
the amount of such additional benefit shall be no less than if the Executive had
continued in qualified employment through the end of the calendar year in which
he would attain age sixty-two.


(C)           VESTING AND PAYMENT OF CERTAIN BENEFITS.  IF THERE IS A COVERED
TERMINATION AND THE EXECUTIVE IS ENTITLED TO ACCRUED BENEFITS AND THE
TERMINATION PAYMENT, THEN


(I)            THE COMPANY SHALL CAUSE ALL RESTRICTIONS ON RESTRICTED STOCK
AWARDS MADE TO THE EXECUTIVE IMMEDIATELY PRIOR TO THE DATE THE NOTICE OF
TERMINATION IS GIVEN TO LAPSE SUCH THAT THE EXECUTIVE IS FULLY AND IMMEDIATELY
VESTED IN THE EXECUTIVE’S RESTRICTED STOCK UPON THE TERMINATION DATE;


(II)           THE COMPANY SHALL CAUSE ALL STOCK OPTIONS GRANTED TO THE
EXECUTIVE IMMEDIATELY PRIOR TO THE DATE THE NOTICE OF TERMINATION IS GIVEN
PURSUANT TO THE COMPANY’S STOCK OPTION PLAN(S) TO BE FULLY AND IMMEDIATELY
VESTED UPON THE TERMINATION DATE AND THE EXERCISE DATE THEREOF SHALL BE EXTENDED
FOR A PERIOD OF THE LESSER OF (X) THREE (3) YEARS FROM THE TERMINATION DATE OR
(Y) THEIR SCHEDULED EXPIRATION DATE;



(III)          THE COMPANY SHALL CAUSE ALL INCENTIVE COMPENSATION UNITS AND
PERFORMANCE AWARDS GRANTED TO THE EXECUTIVE PURSUANT TO ANY LONG-TERM INCENTIVE
PLAN MAINTAINED BY THE COMPANY TO BE PAID TO THE EXECUTIVE WITHIN TEN (10)
BUSINESS DAYS AFTER THE TERMINATION DATE (A) AT ONE-THIRD (1/3) OF TARGET, IF
THE AWARD CYCLE HAS BEEN IN EFFECT LESS THAN TWELVE (12) MONTHS, (B) AT TWO
THIRDS (2/3) OF THE THEN CURRENT VALUE PURSUANT TO SUCH PLAN, IF THE AWARD CYCLE
HAS BEEN IN EFFECT TWELVE (12) OR MORE MONTHS BUT LESS THAN TWENTY-FOUR (24)
MONTHS, AND (C) AT THE THEN CURRENT VALUE PURSUANT TO SUCH PLAN, IF THE AWARD
CYCLE HAS BEEN IN EFFECT TWENTY-FOUR (24) OR MORE MONTHS, IN EACH CASE AS IF ALL
PERFORMANCE OR INCENTIVE REQUIREMENTS AND PERIODS HAD BEEN SATISFIED; AND

the Company shall pay to the Executive within thirty (30) business days after
the Termination Date an amount under the Company’s annual incentive plan
consistent with the Company’s then current policy for senior executives.


(D)           BUSINESS PERFORMANCE FACTOR.  IF THERE IS A COVERED TERMINATION
AND THE EXECUTIVE IS ENTITLED TO THE TERMINATION PAYMENT, THE AMOUNT OF THE
TERMINATION PAYMENT PROVIDED FOR IN SECTION 6(A) ABOVE SHALL BE ADJUSTED  AS
FOLLOWS:


(I)            IF THE AVERAGE PERFORMANCE FACTOR FOR THE BUSINESS SEGMENT FOR
THE THREE FISCAL YEARS PRECEDING THE YEAR IN WHICH TERMINATION OCCURS EQUALS OR
EXCEEDS 1.0, NO ADJUSTMENT SHALL BE MADE;


(II)           IF THE AVERAGE PERFORMANCE FACTOR FOR THE BUSINESS SEGMENT FOR
THE THREE FISCAL YEARS PRECEDING THE YEAR IN WHICH TERMINATION OCCURS IS LESS
THAN 1.0 BUT AT LEAST EQUAL TO 0.8, THE TERMINATION PAYMENT SHALL BE REDUCED BY
50%;


(III)          IF THE AVERAGE PERFORMANCE FACTOR FOR THE BUSINESS SEGMENT FOR
THE THREE FISCAL YEARS PRECEDING THE YEAR IN WHICH TERMINATION OCCURS IS LESS
THAN 0.8, THE TERMINATION PAYMENT SHALL BE REDUCED BY 75%; PROVIDED, HOWEVER,
THAT THE MINIMUM TERMINATION PAYMENT FOR EXECUTIVE UNDER SECTION 6(A) SHALL NOT
BE LESS THAN ANNUAL CASH COMPENSATION TIMES ONE (1), SO LONG AS EXECUTIVE SHALL
NOT HAVE ATTAINED AGE 61 AT THE TIME OF DELIVERY OF ANY NOTICE OF TERMINATION.

For the purposes of this Section 6(d), the performance factor for the Business
Segment shall be determined in accordance with the terms and provisions of the
Company’s Management Incentive Plan, as it may be amended or modified from time
to time by the Company, or any successor cash incentive compensation plan
adopted by the Company.


7.     DEATH.


(A)                   EXCEPT AS PROVIDED IN SECTION 7(B), IN THE EVENT OF A
COVERED TERMINATION DUE TO THE EXECUTIVE’S DEATH, THE EXECUTIVE’S ESTATE, HEIRS
AND BENEFICIARIES SHALL RECEIVE ALL THE EXECUTIVE’S ACCRUED BENEFITS THROUGH THE
TERMINATION DATE.


(B)                   IN THE EVENT THE EXECUTIVE DIES AFTER A NOTICE OF
TERMINATION IS GIVEN BY THE COMPANY, THE EXECUTIVE’S ESTATE, HEIRS AND
BENEFICIARIES SHALL BE ENTITLED TO THE BENEFITS DESCRIBED IN SECTION 7(A) AND,
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, TO SUCH TERMINATION PAYMENT AS THE
EXECUTIVE WOULD HAVE BEEN ENTITLED TO HAD THE EXECUTIVE LIVED.  FOR PURPOSES OF
THIS SECTION 7(B), THE TERMINATION DATE SHALL BE THE EARLIER OF THIRTY DAYS
FOLLOWING THE GIVING OF THE NOTICE OF TERMINATION, SUBJECT TO EXTENSION PURSUANT
TO SECTION 1(H), OR ONE DAY PRIOR TO THE END OF THE EMPLOYMENT PERIOD.



8.     RETIREMENT.  IF, DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE AND THE
EMPLOYER SHALL EXECUTE AN AGREEMENT PROVIDING FOR THE EARLY RETIREMENT OF THE
EXECUTIVE FROM THE EMPLOYER, OR THE EXECUTIVE SHALL OTHERWISE GIVE NOTICE THAT
HE IS VOLUNTARILY CHOOSING TO RETIRE EARLY FROM THE EMPLOYER, THE EXECUTIVE
SHALL RECEIVE ACCRUED BENEFITS THROUGH THE TERMINATION DATE.


9.     TERMINATION FOR DISABILITY.  IF, DURING THE EMPLOYMENT PERIOD, AS A
RESULT OF THE EXECUTIVE’S DISABILITY DUE TO PHYSICAL OR MENTAL ILLNESS OR INJURY
(REGARDLESS OF WHETHER SUCH ILLNESS OR INJURY IS JOB-RELATED), THE EXECUTIVE
SHALL HAVE BEEN ABSENT FROM THE EXECUTIVE’S DUTIES HEREUNDER ON A FULL-TIME
BASIS FOR A PERIOD OF SIX CONSECUTIVE MONTHS AND, WITHIN THIRTY DAYS AFTER THE
COMPANY NOTIFIES THE EXECUTIVE IN WRITING THAT IT INTENDS TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT (WHICH NOTICE SHALL NOT CONSTITUTE THE NOTICE OF
TERMINATION CONTEMPLATED BELOW), THE EXECUTIVE SHALL NOT HAVE RETURNED TO THE
PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER ON A FULL-TIME BASIS, THE
COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR PURPOSES OF THIS AGREEMENT
PURSUANT TO A NOTICE OF TERMINATION GIVEN IN ACCORDANCE WITH SECTION 10.  IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED ON ACCOUNT OF THE EXECUTIVE’S DISABILITY IN
ACCORDANCE WITH THIS SECTION, THE EXECUTIVE SHALL RECEIVE ACCRUED BENEFITS
THROUGH THE TERMINATION DATE AND SHALL REMAIN ELIGIBLE FOR ALL BENEFITS PROVIDED
BY ANY LONG TERM DISABILITY PROGRAMS OF THE COMPANY IN EFFECT AT THE TIME OF
SUCH TERMINATION.


10.   TERMINATION NOTICE AND PROCEDURE.  ANY COVERED TERMINATION BY THE COMPANY
OR THE EXECUTIVE SHALL BE COMMUNICATED BY A WRITTEN NOTICE OF TERMINATION
(“NOTICE OF TERMINATION”) TO THE EXECUTIVE, IF SUCH NOTICE IS GIVEN BY THE
COMPANY, AND TO THE COMPANY, IF SUCH NOTICE IS GIVEN BY THE EXECUTIVE, ALL IN
ACCORDANCE WITH THE FOLLOWING PROCEDURES AND THOSE SET FORTH IN SECTION 18:


(A)                   IF SUCH TERMINATION IS FOR DISABILITY OR CAUSE, THE NOTICE
OF TERMINATION SHALL INDICATE IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
ALLEGED TO PROVIDE A BASIS FOR SUCH TERMINATION.


(B)                   ANY NOTICE OF TERMINATION BY THE COMPANY SHALL HAVE BEEN
APPROVED, PRIOR TO THE GIVING THEREOF TO THE EXECUTIVE, BY A RESOLUTION DULY
ADOPTED BY A MAJORITY OF THE DIRECTORS OF THE COMPANY (OR ANY SUCCESSOR
CORPORATION) THEN IN OFFICE.


(C)                   IF THE NOTICE IS GIVEN BY THE COMPANY, THEN THE EXECUTIVE
MAY CEASE PERFORMING HIS DUTIES HEREUNDER ON THE DATE OF RECEIPT OF THE NOTICE
OF TERMINATION, SUBJECT TO THE EXECUTIVE’S RIGHTS HEREUNDER.


(D)                   THE EXECUTIVE SHALL HAVE THIRTY DAYS, OR SUCH LONGER
PERIOD AS THE COMPANY MAY DETERMINE TO BE APPROPRIATE, TO CURE ANY CONDUCT OR
ACT, IF CURABLE, ALLEGED TO PROVIDE GROUNDS FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR CAUSE UNDER THIS AGREEMENT PURSUANT TO SECTION 1(C)(III).


(E)                   THE RECIPIENT OF ANY NOTICE OF TERMINATION SHALL
PERSONALLY DELIVER OR MAIL IN ACCORDANCE WITH SECTION 18 WRITTEN NOTICE OF ANY
DISPUTE RELATING TO SUCH NOTICE OF TERMINATION TO THE PARTY GIVING SUCH NOTICE
WITHIN FIFTEEN DAYS AFTER RECEIPT THEREOF; PROVIDED, HOWEVER, THAT IF THE
EXECUTIVE’S CONDUCT OR ACT ALLEGED TO PROVIDE GROUNDS FOR TERMINATION BY THE
COMPANY FOR CAUSE IS CURABLE, THEN SUCH PERIOD SHALL BE THIRTY DAYS.  AFTER THE
EXPIRATION OF SUCH PERIOD, THE CONTENTS OF THE NOTICE OF TERMINATION SHALL
BECOME FINAL AND NOT SUBJECT TO DISPUTE.


11.   FURTHER OBLIGATIONS OF THE EXECUTIVE.


(A)                   COMPETITION.  THE EXECUTIVE AGREES THAT, IN THE EVENT OF
ANY COVERED TERMINATION WHERE THE EXECUTIVE IS ENTITLED TO ACCRUED BENEFITS AND
THE TERMINATION PAYMENT, THE EXECUTIVE SHALL NOT, FOR A PERIOD EXPIRING ONE YEAR
AFTER THE TERMINATION DATE, WITHOUT THE PRIOR WRITTEN APPROVAL OF THE COMPANY’S
BOARD OF DIRECTORS, (I) SOLICIT FOR EMPLOYMENT AN EMPLOYEE OF THE COMPANY OR ITS
SUBSIDIARIES OR (II) PARTICIPATE IN THE MANAGEMENT OF, BE EMPLOYED BY OR OWN ANY
BUSINESS ENTERPRISE AT A LOCATION WITHIN THE UNITED STATES THAT ENGAGES IN
SUBSTANTIAL COMPETITION WITH THE COMPANY OR ITS SUBSIDIARIES, WHERE SUCH
ENTERPRISE’S REVENUES FROM ANY COMPETITIVE ACTIVITIES AMOUNT TO 10% OR MORE OF
SUCH ENTERPRISE’S NET REVENUES AND SALES FOR ITS MOST RECENTLY COMPLETED FISCAL
YEAR; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 12(A) SHALL PROHIBIT THE
EXECUTIVE FROM OWNING STOCK OR OTHER SECURITIES OF A COMPETITOR AMOUNTING TO
LESS THAN FIVE PERCENT OF THE OUTSTANDING CAPITAL STOCK OF SUCH COMPETITOR.



(B)                   CONFIDENTIALITY.  DURING AND FOLLOWING THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, THE EXECUTIVE SHALL HOLD IN CONFIDENCE AND NOT
DIRECTLY OR INDIRECTLY DISCLOSE OR USE OR COPY OR MAKE LISTS OF ANY CONFIDENTIAL
INFORMATION OR PROPRIETARY DATA OF THE COMPANY (INCLUDING THAT OF THE EMPLOYER),
EXCEPT TO THE EXTENT AUTHORIZED IN WRITING BY THE BOARD OF DIRECTORS OF THE
COMPANY OR REQUIRED BY ANY COURT OR ADMINISTRATIVE AGENCY, OTHER THAN TO AN
EMPLOYEE OF THE COMPANY OR A PERSON TO WHOM DISCLOSURE IS REASONABLY NECESSARY
OR APPROPRIATE IN CONNECTION WITH THE PERFORMANCE BY THE EXECUTIVE OF DUTIES AS
AN EXECUTIVE OF THE COMPANY.  CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY
INFORMATION KNOWN GENERALLY TO THE PUBLIC OR ANY INFORMATION OF A TYPE NOT
OTHERWISE CONSIDERED CONFIDENTIAL BY PERSONS ENGAGED IN THE SAME BUSINESS OR A
BUSINESS SIMILAR TO THAT OF THE COMPANY.  ALL RECORDS, FILES, DOCUMENTS AND
MATERIALS, OR COPIES THEREOF, RELATING TO THE BUSINESS OF THE COMPANY WHICH THE
EXECUTIVE SHALL PREPARE, OR USE, OR COME INTO CONTACT WITH, SHALL BE AND REMAIN
THE SOLE PROPERTY OF THE COMPANY AND SHALL BE PROMPTLY RETURNED TO THE COMPANY
UPON TERMINATION OF EMPLOYMENT WITH THE COMPANY.


12.   SUCCESSORS.


(A)                   IF THE COMPANY SELLS, ASSIGNS OR TRANSFERS ALL OR
SUBSTANTIALLY ALL OF ITS BUSINESS AND ASSETS OR THE BUSINESS AND ASSETS OF ITS
WATER TECHNOLOGIES GROUP TO ANY PERSON OR IF THE COMPANY MERGES INTO OR
CONSOLIDATES OR OTHERWISE COMBINES (WHERE THE COMPANY DOES NOT SURVIVE SUCH
COMBINATION) WITH ANY PERSON (ANY SUCH EVENT, A “SALE OF BUSINESS”), THEN THE
COMPANY SHALL ASSIGN ALL OF ITS RIGHT, TITLE AND INTEREST IN THIS AGREEMENT AS
OF THE DATE OF SUCH EVENT TO SUCH PERSON, AND THE COMPANY SHALL CAUSE SUCH
PERSON, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM FROM AND AFTER THE DATE
OF SUCH ASSIGNMENT ALL OF THE TERMS, CONDITIONS AND PROVISIONS IMPOSED BY THIS
AGREEMENT UPON THE COMPANY.  IN CASE OF SUCH ASSIGNMENT BY THE COMPANY AND OF
ASSUMPTION AND AGREEMENT BY SUCH PERSON, AS USED IN THIS AGREEMENT, “COMPANY”
SHALL THEREAFTER MEAN SUCH PERSON WHICH EXECUTES AND DELIVERS THE ASSUMPTION
AGREEMENT PROVIDED FOR IN THIS SECTION 12 OR WHICH OTHERWISE BECOMES BOUND BY
ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW, AND THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, SUCH PERSON. 
THE EXECUTIVE SHALL, IN HIS DISCRETION, BE ENTITLED TO PROCEED AGAINST ANY OR
ALL OF SUCH PERSONS, ANY PERSON WHICH THERETOFORE WAS SUCH A SUCCESSOR TO THE
COMPANY AND THE COMPANY (AS SO DEFINED) IN ANY ACTION TO ENFORCE ANY RIGHTS OF
THE EXECUTIVE HEREUNDER.  EXCEPT AS PROVIDED IN THIS SECTION 12(A), THIS
AGREEMENT SHALL NOT BE ASSIGNABLE BY THE COMPANY.  THIS AGREEMENT SHALL NOT BE
TERMINATED BY THE VOLUNTARY OR INVOLUNTARY DISSOLUTION OF THE COMPANY.


(B)                   THIS AGREEMENT AND ALL RIGHTS OF THE EXECUTIVE SHALL INURE
TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, HEIRS AND BENEFICIARIES.  ALL
AMOUNTS PAYABLE TO THE EXECUTIVE UNDER SECTIONS 4, 5, 6, 7, 8 AND 9 IF THE
EXECUTIVE HAD LIVED SHALL BE PAID, IN THE EVENT OF THE EXECUTIVE’S DEATH, TO THE
EXECUTIVE’S ESTATE, HEIRS AND REPRESENTATIVES; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO MODIFY ANY TERMS OF ANY BENEFIT PLAN OF THE
EMPLOYER, AS SUCH TERMS ARE IN EFFECT IMMEDIATELY PRIOR TO THE DATE THE NOTICE
OF TERMINATION IS GIVEN, THAT EXPRESSLY GOVERN BENEFITS UNDER SUCH PLAN IN THE
EVENT OF THE EXECUTIVE’S DEATH.


13.   SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE REGARDED AS
DIVISIBLE, AND IF ANY OF SAID PROVISIONS OR ANY PART HEREOF ARE DECLARED INVALID
OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINDER OF SUCH PROVISIONS OR PARTS HEREOF AND THE
APPLICABILITY THEREOF SHALL NOT BE AFFECTED THEREBY.


14.   CONTENTS OF AGREEMENT; AMENDMENT.  THIS AGREEMENT SETS FORTH THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, EXCEPT FOR THE KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT (THE
“KEESA”) BETWEEN THE EXECUTIVE AND THE COMPANY.  ANYTHING IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY
(AS DEFINED IN THE KEESA) AT A TIME THAT THE KEESA IS IN EFFECT, THEN THE RIGHTS
AND OBLIGATIONS OF THE COMPANY AND THE EXECUTIVE IN RESPECT OF THE EXECUTIVE’S
EMPLOYMENT SHALL BE DETERMINED IN ACCORDANCE WITH THE KEESA RATHER THAN UNDER
THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED TO
SUPERSEDE ANY OF THE OBLIGATIONS, AGREEMENTS, PROVISIONS OR COVENANTS OF THE
COMPANY OR THE EXECUTIVE CONTAINED IN THE KEESA.  THIS AGREEMENT MAY NOT BE
AMENDED OR MODIFIED AT ANY TIME EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY THE
COMPANY AND THE EXECUTIVE.



15.   WITHHOLDING.  THE COMPANY SHALL BE ENTITLED TO WITHHOLD FROM AMOUNTS TO BE
PAID TO THE EXECUTIVE HEREUNDER ANY FEDERAL, STATE OR LOCAL WITHHOLDING OR OTHER
TAXES OR CHARGES WHICH IT IS FROM TIME TO TIME REQUIRED TO WITHHOLD; PROVIDED,
THAT THE AMOUNT SO WITHHELD SHALL NOT EXCEED THE MINIMUM AMOUNT REQUIRED TO BE
WITHHELD BY LAW.


16.   CERTAIN RULES OF CONSTRUCTION.  NO PARTY SHALL BE CONSIDERED AS BEING
RESPONSIBLE FOR THE DRAFTING OF THIS AGREEMENT FOR THE PURPOSE OF APPLYING ANY
RULE CONSTRUING AMBIGUITIES AGAINST THE DRAFTER OR OTHERWISE.  NO DRAFT OF THIS
AGREEMENT SHALL BE TAKEN INTO ACCOUNT IN CONSTRUING THIS AGREEMENT.  ANY
PROVISION OF THIS AGREEMENT WHICH REQUIRES AN AGREEMENT IN WRITING SHALL BE
DEEMED TO REQUIRE THAT THE WRITING IN QUESTION BE SIGNED BY THE EXECUTIVE AND AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY.


17.   GOVERNING LAW; RESOLUTION OF DISPUTES.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MINNESOTA.  ANY DISPUTE ARISING OUT OF THIS AGREEMENT
SHALL, AT THE EXECUTIVE’S ELECTION, BE DETERMINED BY ARBITRATION UNDER THE RULES
OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT (IN WHICH CASE BOTH
PARTIES SHALL BE BOUND BY THE ARBITRATION AWARD) OR BY LITIGATION.  WHETHER THE
DISPUTE IS TO BE SETTLED BY ARBITRATION OR LITIGATION, THE VENUE FOR THE
ARBITRATION OR LITIGATION SHALL BE MINNEAPOLIS, MINNESOTA OR, AT THE EXECUTIVE’S
ELECTION, IF THE EXECUTIVE IS NOT THEN RESIDING OR WORKING IN THE MINNEAPOLIS,
MINNESOTA METROPOLITAN AREA, IN THE JUDICIAL DISTRICT ENCOMPASSING THE CITY IN
WHICH THE EXECUTIVE RESIDES; PROVIDED, THAT, IF THE EXECUTIVE IS NOT THEN
RESIDING IN THE UNITED STATES, THE VENUE SHALL BE MINNEAPOLIS, MINNESOTA.  THE
PARTIES CONSENT TO PERSONAL JURISDICTION IN EACH TRIAL COURT IN THE SELECTED
VENUE HAVING SUBJECT MATTER JURISDICTION NOTWITHSTANDING THEIR RESIDENCE OR
SITUS, AND EACH PARTY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED HEREUNDER FOR THE GIVING OF NOTICES.


18.   NOTICE.  NOTICES GIVEN PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING AND,
EXCEPT AS OTHERWISE PROVIDED BY SECTION 10(D), SHALL BE DEEMED GIVEN WHEN
ACTUALLY RECEIVED BY THE EXECUTIVE OR ACTUALLY RECEIVED BY THE COMPANY’S
SECRETARY OR ANY OFFICER OF THE COMPANY OTHER THAN THE EXECUTIVE.  IF MAILED,
SUCH NOTICES SHALL BE MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSEE ONLY, POSTAGE PREPAID, IF TO THE COMPANY, TO
PENTAIR, INC., ATTENTION: SECRETARY (OR PRESIDENT, IF THE EXECUTIVE IS THEN
SECRETARY), 1500 COUNTY ROAD B2 WEST, SUITE 400, SAINT PAUL, MINNESOTA, 55113,
OR IF TO THE EXECUTIVE, AT THE ADDRESS SET FORTH BELOW THE EXECUTIVE’S SIGNATURE
TO THIS AGREEMENT, OR TO SUCH OTHER ADDRESS AS THE PARTY TO BE NOTIFIED SHALL
HAVE THERETOFORE GIVEN TO THE OTHER PARTY IN WRITING.


19.   NO WAIVER.  NO WAIVER BY EITHER PARTY AT ANY TIME OF ANY BREACH BY THE
OTHER PARTY OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
TO BE PERFORMED BY THE OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME TIME OR ANY PRIOR OR SUBSEQUENT
TIME.


20.   HEADINGS.  THE HEADINGS HEREIN CONTAINED ARE FOR REFERENCE ONLY AND SHALL
NOT AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

PENTAIR, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 